Name: Commission Directive 90/629/EEC of 30 October 1990 adapting to technical progress Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor vehicle safety belts
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law
 Date Published: 1990-12-06

 Avis juridique important|31990L0629Commission Directive 90/629/EEC of 30 October 1990 adapting to technical progress Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor vehicle safety belts Official Journal L 341 , 06/12/1990 P. 0014 - 0019 Finnish special edition: Chapter 13 Volume 20 P. 0016 Swedish special edition: Chapter 13 Volume 20 P. 0016 COMMISSION DIRECTIVEof 30 October 1990adapting to technical progress Council Directive 76/115/EEC on the approximation of the laws of the Member States relating to anchorages for motor vehicle safety belts(90/629/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts (1), as last amended by Commission Directive 82/318/EEC (2), and in particular Article 6 thereof, Whereas practical experience and technological development show that it is possible to improve road safety by applying similar requirements to those existing already to vehicle categories M2 with a permissible maximum mass exceeding 3 500 kilograms and M3 (buses) which were not covered hitherto and to generally extend the requirements toseating positions, not covered hitherto, of other vehicle categories; Whereas that experience shows that some existing definitions and requirements have to be adjusted slightly; Whereas the protection against "submarining'' should be improved, which could be provided by modified positioning of the anchorages for safety belts and/or modifications tothe seat construction; whereas a test procedure must be developed which enables the improvement in the level of protection to be shown; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives on the removal of technical barriers to trade in motor vehicles, HAS ADOPTED THIS DIRECTIVE: Article 1Annex I to Directive 76/115/EEC, is hereby amended in accordance with the Annex to this Directive. Article 21. With effect from 1 May 1991 no Member State may, on grounds relating to anchorages for safety belts: - refuse, in respect of a type of vehicle, to grant EEC type-approval, or to issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156/EEC (3), or to grant national type-approval, or- prohibit the entry into service of vehiclesif the anchorages in this type of vehicle or in these vehicles comply with the requirements of Directive 76/115/EEC, as amended by this Directive. 2. With effect from 1 July 1992 Member States: - shall no longer issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle, - may refuse to grant national type-approval in respect of a type of vehiclein which the anchorages do not comply with the requirements of Directive 76/115/EEC, as amended by this Directive. 3. With effect from 1 July 1997 Member States may prohibit the entry into service of vehicles in which the anchorages do not comply with the requirements of Directive 76/115/EEC, as amended by this Directive. Article 3The Commission shall, not later than 31 December 1992, proceed to a further review of the provisions of Directive 76/115/EEC and notably Annex I, item 4.4.3 thereof, in order to improve the protection against the riskof submarining, which amendment might include new measures and related dynamic test methods. Article 4Member States shall implement the provisions necessary in order to comply with this Directive before 1 May 1991. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 5This Directive is addressed to the Member States. Done at Brussels, 30 October 1990. For the CommissionMartin BANGEMANNVice-President(1) OJ N ° L 24, 30. 1. 1976, p. 6. (2) OJ N ° L 139, 19. 5. 1982, p. 9. (3) OJ N ° L 42, 23. 2. 1970, p. 1. ANNEX Annex I is amended as follows: After item 1.6, a new item 1.6.1 is added: '1.6.1. a "front passenger seat'` means any seat where the "foremost H-point'' of the seat in question is in or in front of the vertical tranverse plane through the drivers R-point.'Item 4.2.1.1, amend to read: 'incorporate retractors. This provision shall not apply to vehicles for which, according to item 4.3, lap belts only for front outboard seating positions are allowed. If anchorages . . .`. (Remainder unchanged)Item 4.3 is replaced by the following: '4.3. Minimum number of belt anchorages to be provided (see Appendix 1). 4.3.1. Any vehicle in categories M and N (except those vehicles which include places specially designed for standing passengers in categories M2 over 3,5 tonnes and M3) must be equipped with safety belt anchorages which satisfy the requirements of this Directive. 4.3.2. The minimum number of safety belt anchorages for each forward directed seating position shall be as specified in Appendix 1. 4.3.3. However, for outboard seating positions - other than front - of vehicles of the category M1, shown in Appendix 1 and marked with the symbol oe, two lower anchorages are allowed, where there exists a passage between a seat and the nearest side wall of the vehicle intended to permit access of passengers to other parts of the vehicle. A space between a seat and the side wall is considered as a passage, if the distance between that side wall, with all doors closed, and a vertical longitudinal plane passing through the centreline of the seat concerned - measured at the R-point position and perpendicularly to the median longitudinal plane of the vehicle - is more than 500 mm. 4.3.4. For the front centre seating positions shown in Appendix 1 and marked with the symbol *, two lower anchorages shall be considered adequate where the windscreen is located outside the reference zone defined in Annex II to Directive 74/60/EEC; if located inside this reference zone, three anchorages are required. As regards belt anchorages, the windscreen is considered as part of the reference zone when it is capable of entering into static contact with the test apparatus according to the method described in Annex II to Directive 74/60/EEC. 4.3.5. For all seating positions shown in Appendix 1 and marked with the symbol ll=, each exposed seating position, as defined in item 4.3.6, must be equipped with two lower anchorages. 4.3.6. An "exposed seating position'` is one where there is no "protective screen'' in front of the seat within the following defined space: - between two horizontal planes, one through the H-point and the other 400 mm above it, - between two vertical longitudinal planes which are symmetrical in relation to the H-point and are 400 mm apart, - behind a transverse vertical plane 1,30 m from the H-point. For the purposes of this requirement "protective screen'' means a surface of suitable strength and showing no discontinuities such that, if a sphere of 165 mm diameter is geometrically projected in a longitudinal horizontal direction through any point of the space defined above and through the centre of the sphere, nowhere in the protective screen is there any aperture through which the geometrical projection of the sphere could be passed. A seat is considered to be an "exposed seating position'', if the protective screens within the space defined above have a combined surface area of less than 800 cm$. 4.3.7. For all folding seats, as well as all the seats of any vehicle which are not covered in items 4.3.1 to 4.3.5, no belt anchorages are required. However, if the vehicle is fitted with anchorages for such seats, these anchorages must comply with the provisions of this Directive. In this case, two lower anchorages shall be sufficient.'Item 4.4.3 reads as follows: '4.4.3. Location of the effective lower belt anchorages (see Apendix 2)4.4.3.1. Front seats, vehicle-category M1In motor vehicles of category M1 the angle Ã ¡1 (other than buckle side) shall be within the range of 30 to 80g and the angle Ã ¡2 (buckle side) shall be within the range of 45 to 80g. Both angle-requirements shall be valid for all normal travelling positions of the front seats. Where atleast one of the angles Ã ¡1 and Ã ¡2 is constant in all normal positions of use, its value shall be60 p 10g. In case of adjustable seats with an adjusting device as described in item 1.12, with a seatback inclination angle of less than 20g (see Annex III, figure 1), the angle Ã ¡1 may be below the minimum value (30g) stipulated above, provided it is not less than 20g in any normal position of use. 4.4.3.2. Rear seats, vehicle category M1In motor vehicles of category M1 the angles Ã ¡1 and Ã ¡2 shall be within the range of 30 to 80g for all rear seats. If rear seats are adjustable the above angles shall be valid for all normal travelling positions. 4.4.3.3. Front seats, vehicle categories other than M1In motor vehicles of categories other than M1 the angles Ã ¡1 and Ã ¡2 must be between 30 to 80g for all normal travelling positions of the front seats. Where in the case of front seats of vehicles with a maximum vehicle mass not exceeding 3,5 tonnes at least one of the angles Ã ¡1 and Ã ¡2 is constant in all normal positions of use, its value shall be 60 p 10g. 4.4.3.4. Rear seats and special front or rear seats, vehicle categories other than M1In vehicles of categories other than M1, in the case of: - bench seats, - adjustable seats (front and rear) with an adjusting device as described in item 1.12 with a seatback angle of less than 20g (see Annex III, figure 1), and- other rear seats, angles Ã ¡1 and Ã ¡2 may be between 20 and 80g in any normal position of use. Where in the case of front seats of vehicles with a maximum vehicle mass not exceeding 3,5 tonnes at least one of the angles Ã ¡1 and Ã ¡2 is constant in all normal positions of use, its value shall be 60 p 10g.`Old item 4.4.3.3 becomes 4.4.3.5. Add at the end of 4.4.4.1: 'Where a two-door configuration is used to provide access to both the front and rear seats and the upper anchorage is fitted to the "B'` post, the system must be designed so as not to impede access to or egress from the vehicle.'After item 5.2.3, a new item 5.2.4 is added: '5.2.4. If a test method other than that prescribed in items 5.2.1 to 5.2.3 of this Directive is used, evidence must be furnished that it is equivalent.`Item 5.3.5.3 reads as follows: '5.3.5.3. When a manufacturer supplies his vehicle with safety belts, the corresponding belt anchorages may, at the request of the manufacturer, be submitted only to a test in which the loads are transmitted to them by means of a device reproducing the geometry of the type of belts to be attached to these anchorages.`Item 5.3.6 reads as follows: '5.3.6. If no upper belt anchorages are provided for the outboard seats and the centre seats, the lower belt anchorages shall be submitted to the test prescribed in 5.4.3, in which the loads are transmitted to these anchorages by means of a device reproducing the geometry of a lap belt.`Item 5.4.1.2 reads as follows: '5.4.1.2. For vehicles in categories M1 and N1, a test load of 1 350 p 20 daN shall be applied by a traction device (see Annex IV, figure 2) attached to the belt anchorages of the same belt by means of a device reproducing the geometry of the upper torso strap of such a safety belt. For vehicles in categories M2 and N2, the test load shall be 675 p 20 daN. For vehicles in categories M3 and N3, the test load shall be 450 p 20 daN.`Item 5.4.1.3 reads as follows: '5.4.1.3. For vehicles in categories M1 and N1, at the same time a tractive force of 1 350 p 20 daN shall be applied to a traction device (see Annex IV, figure 1) attached to the two lower belt anchorages. For vehicles in categories M2 and N2, this test load shall be 675 p 20 daN. For vehicles in categories M3 and N3, this test load shall be 450 p 20 daN.`Item 5.4.2.1 reads as follows: '5.4.2.1. For vehicles in categories M1 and N1, a test load of 1 350 p 20 daN shall be applied to a traction device (see Annex IV, figure 2) attached to the belt upper anchorage and to the opposite lower belt anchorage of the same belt, using, if supplied by the manufacturer, a retractor fixed at the upper belt anchorage. For vehicles in categories M2 and N2, this test load shall be 675 p 20 daN. For vehicles in categories M3 and N3, this test load shall be 450 p 20 daN.`Item 5.4.2.2 reads as follows: '5.4.2.2. For vehicles in categories M1 and N1, at the same time a tractive force of 1 350 p 20 daN shall be applied to a traction device (see Annex IV, figure 1) attached to the lower belt anchorages. For vehicles in categories M2 and N2, this test load shall be 675 p 20 daN. For vehicles in categories M3 and N3, this test load shall be 450 p 20 daN.`Item 5.4.3 reads as follows: '5.4.3. Test in configuration of a lap belt. For vehicles in categories M1 and N1, a test load of 2 225 p 20 daN shall be applied to a traction device (see Annex IV, figure 1) attached to the two lower belt anchorages. For vehicles in categories M2 and N2, this test load shall be 1 110 p 20 daN. For vehicles in categories M3 and N3, this test load shall be 740 p 20 daN.`Item 5.4.4.2, amend the sentence which was added with Directive 82/318/EEC to read: 'In the case of vehicles in categories M2 and N2, this force must be equal to 10 times the weight of the complete seat; for categories M3 and N3 it must be equal to 6,6 times the weight of the complete seat.`Replace old items 5.4.5.2 and 5.4.5.3 by the following new 5.4.5.2: '5.4.5.2. For vehicles in categories M1 and N1, at the same time, a tractive force of 1 350 p 20 daN shall be applied to a traction device (see Annex IV, figure 3) attached to the two lower belt anchorages. For vehicles in categories M2 and N2, this test load shall be 675 p 20 daN. For vehicles in categories M3 and N3, this test load shall be 450 p 20 daN.`*oell=Add new Appendices 1 and 2 to Annex I as follows: Appendix 1MINIMUM NUMBER OF ANCHORAGE POINTS>TABLE>Appendix 2LOCATION OF LOWER ANCHORAGES, ANGLE REQUIREMENTS ONLY: Ã ¡ (0)Discarding a TABLE >TABLE>- buckle side30 8030 80 45 80 (*)30 80- other than buckle side30 8030 80 30 80 (*)30 80- angle constant50 7030 80 50 70 (*)50 70- bench: 30 8020 80 - buckle side 45 80 (*)20 80 - other than buckle side 30 80 (*)20 80- adjustable seat with seat back angle < 20 °20 8020 80 20 80 (*) 45 80 (*)20 80Rear (outboard and centre)20 8020 80 30 80 (*)20 80Folding seatN ° belt anchorage required. If anchorage is fitted: see angle requirements Front andRear. (*) ''other than buckle side'` (Ã ¡ 1): 20 80 °''buckle side'` (Ã ¡ 2): 45 80 °(both: if angle is not constant: see item 4.4.3.1).'